MEMORANDUM OPINION

                                            No. 04-12-00023-CR

                                      IN RE Jose Roberto MEDINA

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 25, 2012

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On January 12, 2012, relator Jose Roberto Medina filed a petition for writ of mandamus,

complaining the Bexar County District Clerk has failed to provide him with copies of records he

claims he requested. In 2010, relator entered a plea bargain agreement and was sentenced to

fifteen years’ confinement for burglary of a habitation with the intent to commit a felony with

force. On February 9, 2011, this court dismissed the appeal in Cause No. 04-10-00896-CR for

lack of jurisdiction because we concluded relator had no right of appeal. Therefore, relator’s

felony conviction became final. For the following reasons, we dismiss the petition for lack of

jurisdiction.



1
 This proceeding arises out of Cause No. 2010-CR-1086, styled State of Texas v. Jose Roberto Medina, in the 226th
Judicial District Court, Bexar County, Texas, the Honorable Sid Harle presiding.
                                                                                    04-12-00023-CR


        First, by statute this court has the authority to issue a writ of mandamus against “a judge

of a district or county court in the court of appeals district” and other writs as necessary to

enforce our appellate jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a)-(b) (West 2004). We

conclude the writ against the Bexar County District Clerk is not necessary to enforce our

jurisdiction.

        Furthermore, only the Texas Court of Criminal Appeals has jurisdiction over matters

related to post-conviction relief from an otherwise final felony conviction. See Ater v. Eighth

Court of Appeals, 802 S.W.2d 241, 243 (Tex. 1991); see also TEX. CODE CRIM. PROC. ANN. art.

11.07 (Vernon Supp. 2011); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for

Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides

the exclusive means to challenge a final felony conviction.”). Because the relief sought in

relator’s petition relates to post-conviction relief from an otherwise final felony conviction, we

are without jurisdiction to consider his petition for writ of mandamus.

        Accordingly, relator’s petition is DISMISSED FOR LACK OF JURISDICTION.

                                                             PER CURIAM

DO NOT PUBLISH




                                               -2-